DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-17 in the reply filed on 12/17/21 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “the first plate” and ”the second plate” lack antecedent basis because of improper dependency.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1 and 6-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-7 of U.S. Patent No. 11260351. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of the instant claims are anticipated in the patent claims.

Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-9 and 11 are rejected under 35 U.S.C. 102a1 as being anticipated by Hiraoka et al (US 2014/0154495); Claim 10 is unpatentable over Hiraoka under 235 USC 103.


    PNG
    media_image1.png
    484
    1058
    media_image1.png
    Greyscale

	Claims are directed to an apparatus, which is a box with various opening and internal passages. The terms “compressed gads port” and “configured to flow compressed gas” are considered as only reciting the intended use, and do not define any added structure.
	The figure copied herein from the reference shows such a box having a passage 21 with an inlet and an outlet (21 a and b) on opposite end-sides and with a hollow fiber (M) as shown passing through. A second passage 22 and a third port 23 are shown perpendicular to the passage 21. In other figures of the reference, a liquid pass through this apparatus, but this structure also is capable of having air or gas passing through instead, and instead of suction at 23, it can be supply at 23, thus showing capability.
	The stricture is formed by two plates, that is, the first passage is formed between two plates, while the second passage is in the bottom plate. The bottom plate is substantially “T” shaped in fig. 9.
	Regarding claim 10, Hiraoka while showing the plated are joined together (see cross-sections in figs 7 and 8), does not describe how, but having hinges or magnets or .

Claims 1, 3-5, 12, 14-16 are rejected under 35 U.S.C. 102a1 as being anticipated by Coplan et al (US 4,467,001).
	Coplan (see the annotated figure) anticipates the cited claims as follows:
	Hollow fiber membrane 18 (abstract) passes through the first passage in housing 56 with inlet at the bottom (at 70) and outlet at the top (at 62). Compressed gas sources are blowers 52 and 58 (see claims), which supply heated air at inlet and outlet ends respectively (thus forming second and third passages at 52 and 58), with gas exhaust 60 (common gas outlet) substantially in the middle.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Coplan et al (US 4,467,001) in view of Hiraoka et al (US 2014/0154495) or Bauer et al (US 2017/0368507)
	Teaching of Coplan is detailed in rejection 2 above. It may be argued that, by looking at the picture, Coplan does not recite the second and third passages but only compressed gas ports. Applicant’s compressed gas passages are only the extension of the ports from the outer skin of the housing to the first passage, which is what Coplan also teaches, unless otherwise shown.

Coplan, fig. 1: 
    PNG
    media_image2.png
    600
    557
    media_image2.png
    Greyscale

	Coplan fails to teach the first and second plates as in some of the dependent claims, and the compressed gas ports as at the first (or second) surface (claims 2 and 13).
	Regarding locating the compressed gas ports at the surface, Coplan teaches the ports as close to the said surfaces. Making them “on the surface” is only a design choice dictated by convenience, and is not a patentable element.
	Regarding the “plates”, Coplan does not expressly teach the shape of the housing, whether rectangular or cylindrical. Coplan teaches the housing 56 as an “oven,” and its shape is not particularly inventive – see MPEP 2144.04 regarding 
Bauer Fig. 2, with first and second plates in open position,  is copied herein.

    PNG
    media_image3.png
    896
    1004
    media_image3.png
    Greyscale

	The hinged or magnetic joints and the “T” shapes are discussed in rejection 1, which are applicable herein as well. Coplan shows the “T” shape for each housing halves – see the annotation in the fig. Nonetheless, it would have been obvious to one of ordinary skill to design the housing and the ports in Coplan according to convenience as taught by Hiraoka or Bauer. For example, one would opt the serpentine path for the first passage as in Bauer to have a smaller foot-print of the housing, while providing sufficient residence time (longer path length) for the hollow fibers. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143. The examiner can normally be reached Flexible, but generally Monday-Friday: 8:00AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISHNAN S MENON/Primary Examiner, Art Unit 1777